Tuck, J.,
delivered the opinion of this court.
The agreement on which this case was submitted to the court below, contains nothing about the assessment of taxes; nor was such statement necessary to the decision of the only question presented by the record, to wit: the validity of Connell’s appointment, on the 13th day of September 1853.
We have no doubt of the correctness of the judgment. The Act of 1842, eh. 269, does not, in terms or by implication, negative the authority of the commissioners to reappoint a person as collector who may have failed to qualify under a previous appointment. Such neglect or omission might, in many cases, furnish a very good reason why he should not be reappointed; but, in others, there might be satisfactory cause shown for the failure, and the public might be deprived of the services of good officers, if the appellants’ interpreta*62tion of the law were accepted. The matter is confided to the judgment and discretion of the appointing power, to be exercised according to the circumstances of cases as they may arise.
(Decided March 6th, 1861.)

Judgment affirmed.